OAKES, Senior Circuit Judge,
concurring:
I concur fully in Chief Judge Becker’s thorough, comprehensive opinion. For the sake of the record, however, I note that while Smith v. Southeastern Pennsylvania Transportation Authority, 47 F.3d 97, 99 (3d Cir.1995) (per curiam), rejected the “good faith” exception in Chicago Sugar Co. v. American Sugar Refining Co., 176 F.2d 1 (7th Cir.1949), I do not necessarily agree with that rejection, but am of course, as a visiting judge, bound by the law of this circuit to follow it. That it is the law of this circuit, Chief Judge Becker’s opinion makes crystal clear.